Per Curiam.
The summons in this action was served upon a resident soliciting freight agent of defendant, a foreign corporation. Defendant appeared specially and moved to set the service aside, on the ground, that it conferred no jurisdiction over the person of defendant and; *36was not due process of law within the meaning of the Federal Constitution. The motion was denied and defendant appealed.
The case is controlled by the decision in Armstrong v. New York Central & H. R. R. Co. 129 Minn. 104, 151 N. W. 917, where substantially the same question was presented. North Wisconsin Cattle Co. v. Oregon Short Line R. Co. 105 Minn. 198, 117 N. W. 391, is not in point. That decision was rendered prior to the amendment of the statute providing for the service of process upon foreign corporations. Chapter 218, p. 274, Laws 1913. The case of Simon v. Southern Ry. Co. 236 U. S. 115, is, on its facts, unlike the case at bar, and therefore not controlling.
Order affirmed.